DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Rejections - 35 USC § 102 or 103
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1-20 are rejected under 35 U.S.C. 102(a1) as anticipated by or, in the alternative, under 35 U.S.C. 103 as obvious over (1) CN 105597543, (2) CN 203577647, (3) Behrendt et al (US 2002/0179516), or (4) Braghiroli et al (US 2007/0186651.
For claims 1-10, “for a tubular membrane” is intended use and carries no patentable weight. The structural details in the claims are directed to a design feature of a ‘wheel’ with a hub and spokes, the spokes having different shapes, the disclosed structures being represented in applicant’s figures 1-7.  The corresponding structures are seen in the references as shown below:
(1) CN 105597543, fig. 6:

    PNG
    media_image1.png
    799
    925
    media_image1.png
    Greyscale
 and figures 2-4 with straight and wavy spokes.

(2) CN 203577647

    PNG
    media_image2.png
    635
    645
    media_image2.png
    Greyscale
 which corresponds to applicant’s fig. 7.

(3) Behrdent:

    PNG
    media_image3.png
    491
    528
    media_image3.png
    Greyscale
, 
which corresponds to applicant’s fig. 3, and figs. 2b, 3a, etc. with straight spokes.

(4) Braghiroli: these figures corresponds to applicant’s fig. 3 and 7.

    PNG
    media_image4.png
    731
    846
    media_image4.png
    Greyscale
 
    PNG
    media_image5.png
    719
    1003
    media_image5.png
    Greyscale

The figures show arc shaped, curved, and bifurcated support arms. Thus the claims are mostly anticipated. Number of support arms are commonly 5 or more. Nonetheless, any differences in the shapes or number of spokes would be unpatentable as mere changes in shapes – see MPEP 2144.04.

Response to Arguments
Applicant's arguments filed 5/4/22 have been fully considered but they are not persuasive.
Claims are directed to a mechanical structure of a hub and a number of spokes. There is nothing more in this structure that is unique for the specific application it is meant for. Apparatus claims cover what a device is, not what a device does." Hewlett-Packard Co. v. Bausch & Lomb Inc., 909 F.2d 1464, 1469, 15 USPQ2d 1525, 1528 (Fed. Cir. 1990) (emphasis in original). A claim containing a "recitation with respect to the manner in which a claimed apparatus is intended to be employed does not differentiate the claimed apparatus from a prior art apparatus" if the prior art apparatus teaches all the structural limitations of the claim. Arguments directed to where and how the structure is used is therefore not persuasive.
Argument that some of the references have hollow central column (hub) is not persuasive, because applicant’s claims are not limited to solid hubs.

Conclusion
THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to KRISHNAN S MENON whose telephone number is (571)272-1143. The examiner can normally be reached Flexible, but generally Monday-Friday: 8:00AM-4:30PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Vickie Kim can be reached on 5712720579. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/KRISHNAN S MENON/           Primary Examiner, Art Unit 1777